DETAILED ACTION
	Claims 10-12, 18, 19, 21-25, 27, 28, and 30-33 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on June 13, 2022 is acknowledged and is entered into the present application file with the present Office action.
Previous Claim Rejections - 35 USC § 112
Claims 24-33 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite subject matter has been deleted, and the rejection is withdrawn.
Claims 21, 22, 26, and 29 were previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims are now in proper dependent form, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 21 and 22 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kousar et al. (Asian Journal of Chemistry, 2013, 59-62).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claims 10-12, 18, 19, and 24 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubbers et al. (Bioorganic & Medicinal Chemistry Letters, 2007, 4708-4714).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Objections
Claims 20 and 23 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are no longer dependent on a rejected base claim, and the objection is withdrawn.
Conclusion
	Claims 10-12, 18, 19, 21-25, 27, 28, and 30-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626